  Case 21-01062       Doc 13     Filed 09/09/21 Entered 09/09/21 12:28:38           Desc Main
                                   Document     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
____________________________________
                                     )
In re:                               )
                                     )  CHAPTER 7
NATIONAL FISH AND SEAFOOD, INC. )       CASE NO. 19-11824-FJB
                                     )
                  Debtor.            )
___________________________________ )
                                     )
JOHN O. DESMOND, CHAPTER 7           )
TRUSTEE FOR NATIONAL FISH AND )
SEAFOOD, INC.                        )
                                     )    ADVERSARY PROCEEDING
                  Plaintiff,         )    NO. 21-01062-FJB
v.                                   )
                                     )
CHANNEL FISH PROCESSING CO.,         )
INC.                                 )
                                     )
                  Defendant.         )
____________________________________)

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a) and Fed. R. Bankr. P. 7041, the parties hereby stipulate

that this adversary proceeding be dismissed with prejudice, without costs, and with the parties

waiving all rights of appeal.



                                  [remainder of page left blank]




11691052v1                                      1
  Case 21-01062      Doc 13     Filed 09/09/21 Entered 09/09/21 12:28:38          Desc Main
                                  Document     Page 2 of 2



Respectfully Submitted,


JOHN O. DESMOND, CHAPTER 7                      CHANNEL FISH PROCESSING CO., INC.,
TRUSTEE OF NATIONAL FISH AND
SEAFOOD, INC.,

By his attorneys,                               By its attorney,

/s/ Zachary J. Gregoricus                       /s/ Theodore J. Folkman_______________
Thomas S. Vangel, BBO #552386                   Theodore J. Folkman (BBO No. 647642)
Jonathan M. Horne, BBO #673098                  FOLKMAN LLC
Zachary J. Gregoricus, BBO #699578              53 State St., Suite 500
Murtha Cullina LLP                              Boston, MA 02109
99 High Street                                  (617) 219-9664
Boston, MA 02110                                ted@folkman.law
(617) 457-4000 Telephone
(617) 482-3868 Facsimile
tvangel@murthalaw.com
jhorne@murthalaw.com
zgregoricus@murthalaw.com


Dated: September 9, 2021


                               CERTIFICATE OF SERVICE

        I, Zachary J. Gregoricus, hereby certify that on this 9th day of September, 2021, a copy
of this document was filed through the ECF system which will be sent electronically to the
registered participants identified on the Notice of Electronic Filing (NEF).


                                                   /s/ Zachary J. Gregoricus
                                                   Zachary J. Gregoricus




11691052v1                                     2
